UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-50813 St. Bernard Software, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0996152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15333 Avenue of Science, San Diego, CA92128 (Address of principal executive offices) (858) 676-2277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ The registrant had 16,390,811 shares of its common stock, par value $0.01 per share, outstanding at May 16, 2011 ST. BERNARD SOFTWARE, INC. (DBA EDGEWAVE) INDEX TO FORM 10-Q Page PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED BALANCE SHEETSAS OFMARCH 31, 2011 (UNAUDITED)AND DECEMBER 31, 2010 1 CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2, 2010 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THETHREE MONTHS ENDED MARCH 31, 2011 (UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS FOR THETHREE MONTHS ENDED MARCH 31, 2, 2010 (UNAUDITED) 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II—OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. [REMOVED AND RESERVED] 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 20 SIGNATURES
